Under Rule No. 38 the circuit judge has asked us to instruct him on the power of the circuit court to place on probation" a person adjudged guilty of murder in the second degree.
In our opinion a court is without authority to "hear and determine the question of the probation" of a defendant who has been found guilty of murder in the second degree, a crime which under the statute (Section 7137, C.G.L., 1927 — Florida Statutes, 1941, 782.04) shall be punished by "imprisonment in the State prison for life, or for any number of years not less than twenty years." This authority is given the courts of original jurisdiction "except for an offense punishable by death or life imprisonment . . ." Section 20, Chapter 20519, Laws of Florida, Acts of 1941 — Florida Statutes, 1941,948.01, known as "Parole and Probation Act."
It is evident that the legislature used the words "except for an offense punishable by . . . life imprisonment" to designate a class of crimes over which the trial court could not exercise control under the latter act. The word "punishable" may be defined as "capable of being punished by law or right." Webster's New International Dictionary. It is our view that the power of the court is not to be determined by the penalty that might be meted out in individual cases but by the circumstances that the crime considered in the abstract could be punished by the *Page 298 
severer sentence of life imprisonment. Without the necessity of indulgence of any presumption by this court on behalf of the state or the defendant, it is our conviction that murder in the second degree, being punishable by imprisonment for life, is within the exception despite the possibility that the trial judge might find it just to inflict a sentence for a term of years. By imposing punishment of lesser degree than the maximum allowed in the statute denouncing the crime, he could not retain jurisdiction to entertain a petition for probation.
The part of the statute providing that a liberal construction should be applied by the court (Section 33, Chapter 20519, supra) is not sufficient, in our opinion, to justify a contrary interpretation because in applying a liberal construction a court is not required to give words a forced meaning nor authorized to extend the scope of plain unambiguous provisions of law. The language employed here is so definite that there is not need to invoke the latter provision in the Act.
Our instruction is that trial courts should not exercise any power under the Act where the person has been convicted of a crime that may be punished by life imprisonment even though a lesser term of incarceration is allowable.
BROWN, C. J., BUFORD, and CHAPMAN, JJ., concur.
WHITFIELD, TERRELL and ADAMS, JJ., dissent.